Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Opening Remarks
Does applicant wish to cancel claims 1-10 or withdrawn them?  Claims 1-10 are black, as if they are being canceled, but has the status as “Withdrawn”.
Drawings
The drawings were received on 10/4/2022.  These drawings are approved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0059723 (Robinson).
Regarding claims 11-19, Robinson discloses a traction cleat assembly (100) for a golf shoe (“golf shoe” line 7 of paragraph 00017), the golf shoe including an outsole (sole) having defined therein a plurality of cleat receptacles, said traction cleat assembly comprising:
a connection stem (110) configured to be received in one of the plurality of cleat receptacles to affix the traction cleat assembly to the outsole; 
a major hub (101,102) joined to the connection stem (110), the major hub comprising: 
a hub body having a hub top surface (107) adjacent the connection stem (110), opposite the hub top surface the hub body having a hub bottom surface (118; see figure 1), the hub body having a body periphery defined by intersection of the hub top surface with the hub bottom surface, the hub periphery spaced apart from a hub major axis in the radial direction (see figures 1-2), the hub bottom surface perpendicular to the hub major axis; a plurality of traction elements (120a,120b) extending downward from the hub body at the body periphery (see figures 1-2), the plurality of traction elements spaced about the body periphery, the body periphery subdivided by the plurality of traction elements, the body periphery comprising a plurality of body peripheral segments each defined between adjacent of the plurality of traction elements (see figure 1); a major recess (rectangular slot 115; see figure 1) defined in the hub bottom surface (118), the major recess (115) receiving a removable cover (103,104), the major recess (115) having a major axis coextensive with the hub major axis, the major recess (115) having a major end wall parallel to the hub bottom surface (118) in spaced relationship to the hub bottom surface (118; see figure 1), the major end wall intersecting a major sidewall along a rear corner joint (corner of recess 115) spaced apart from the major axis in the radial direction, the major sidewall perpendicular to the major end wall, the major sidewall spaced apart from the major axis in the radial direction, the major sidewall extending from the rear corner joint to the hub bottom surface in spaced relationship to the major axis (see figure 1), the major sidewall intersecting the hub bottom surface at a continuous outer edge to define an open mouth opposite the major end wall, the open mouth configured to receive the removable cover (103,104), the major sidewall substantially coextensive with a cover periphery of the removable cover (103,104) to engage the removable cover at the cover periphery in an interference fit holding the removable cover in a fixed position in the major recess to define an enclosed portion of the major recess (see paragraph 0021, specifically the last two sentences), the enclosed portion isolated from communication with an external environment by mated sealing engagement of the removable cover with the major sidewall  (the cover 103,104 as shown in figures 3-5 will inherently isolate the enclosed portion from communication with an external environment when in mated engagement as shown in figures 3-5); 
a minor recess (116) defined in the major end wall (end wall of rectangular slot 115), the minor recess (116) having a minor recess axis coextensive with the major axis, the minor recess having a minor recess periphery spaced apart in the radial direction from the minor recess axis, the minor recess having a minor recess cross-sectional shape defined by the minor recess periphery (see figures 1-2), the minor recess in open communication with the enclosed portion of the major recess, the minor recess isolated from communication with the external environment by the mated sealing engagement of the removable cover with the major sidewall (the cover 103,104 as shown in figures 3-5 will inherently isolate the enclosed portion from communication with an external environment when in mated engagement as shown in figures 3-5); the removable cover (103,104) comprising: 
a cover top surface spaced from a cover bottom surface, the cover top surface disposed in opposition to the cover bottom surface (see figures 1-2); a minor filling projection (130) extending upward from the cover top surface, the minor filling projection having a minor projection axis coextensive with the major axis, the minor filling projection having a projection minor periphery spaced apart in the radial direction from the minor projection axis (see figure 1), the minor filling projection (130) having a minor projection cross-sectional shape identical to the minor recess cross-sectional shape (see figures 1-2); the removable cover (103,104) having a cover major periphery defined by a continuous cover outer wall spaced apart from the major axis, the cover outer wall parallel to the major axis, the cover outer wall extending from the cover top surface to the cover outer wall; and cooperation of the major sidewall with the cover outer wall forming the interference fit: capturing the removable cover in fixed position in the major recess, forming mated sealing engagement of the removable cover with the major sidewall to define the enclosed portion, and locating the filling projection in the minor recess in mating relationship therewith (see figures 3-5 and last two sentences of paragraph 0021; showing the cover (103,104) frictionally fitted within the major recess (115)).
Regarding claims 12-14, see figures 1-2 showing structure as claimed.
Regarding claim 15, the top of projection (130) has a top (132) which is pointed and has traction slots 133, wherein the top represents a central spike.
Regarding claims 16-17, the removable cover (103,104) held in fixed position in the major recess by the interference fit defined between the cover major periphery and major sidewall (end of 130 has a lip 129 and a slotted groove 134 which provides an interference fit as claimed; see paragraph 0021), wherein the interference fit further defining a snap-fit relationship between the cover major periphery and major sidewall.  
Regarding claim 18, at least see the title (i.e. Cleat Assembly for Golf Shoe) and paragraphs 0015,0017.
Regarding claim 19, see paragraph 0017.
Regarding claim 20, Robinson discloses a traction cleat assembly (100) for a golf shoe (“golf shoe” line 7 of paragraphs 0015, 00017), said traction cleat assembly comprising:
a major hub (101,102) comprising a hub body having a body periphery spaced from a major axis, wherein the hub body is configured to be intermediate a hub bottom surface (118) and the golf shoe; the major hub comprising a plurality of traction elements (120a,120b) spaced about the body periphery and extending downward from the hub body; the hub body including a minor driven fitting comprising (hole 116) one of a female fitting and male fitting defined in the hub bottom surface (118); a removable cover (103,104) affixed to the hub body by positive engagement (129,130,134), the removable cover (103,104) having a cover top surface engaging the hub bottom surface (see figures 3-4 which show the assembled components), cooperation of the cover top surface with the hub bottom surface defining mated sealing engagement isolating the minor driven fitting from communication with an external environment (the cover 103,104 as shown in figures 3-5 will inherently isolate the enclosed portion from communication with an external environment when in mated engagement as shown in figures 3-5); and 
the cover top surface including a minor filling (end of 104 comprising a male fitting end 129,134) comprising one of a female fitting and male fitting defined therein and configured to be received in mating engagement with the minor driven fitting when the removable cover (103,104) is affixed to the hub body in a fixed position relative to same by the positive engagement.  
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0222924 (Carruthers).
Regarding claim 20, Carruthers discloses a traction cleat assembly (cleat assembly as shown in figures 3-11) for a golf shoe, said traction cleat assembly comprising:
a major hub (base 31) comprising a hub body having a body periphery spaced from a major axis, wherein the hub body is configured to be intermediate a hub bottom surface (61) and the golf shoe; the major hub comprising a plurality of traction elements (32) spaced about the body periphery and extending downward from the hub body; the hub body including a minor driven fitting comprising (central hole (female fitting) in base 31 wherein the pin 28 sits in) one of a female fitting and male fitting defined in the hub bottom surface (60); a removable cover (pin 28) affixed to the hub body by positive engagement (end of pin has knob 25; see figures 4-7), the removable cover (28) having a cover top surface engaging the hub bottom surface (see figures 7 which show the assembled components), cooperation of the cover top surface with the hub bottom surface defining mated sealing engagement isolating the minor driven fitting from communication with an external environment (the cover (pin 28) as shown in figure 7 will inherently isolate the enclosed portion from communication with an external environment when in mated engagement as shown in figure 7); and 
the cover top surface including a minor filling (end of pin comprising a male fitting end (knob 25 (male fitting) comprising one of a female fitting and male fitting defined therein and configured to be received in mating engagement with the minor driven fitting when the removable cover (28) is affixed to the hub body in a fixed position relative to same by the positive engagement.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over either [Carruthers ‘924 or Robinson ‘723] in view of US 7752775 (Lyden).
	Carruthers and Robinson both teaches a traction cleat assembly as claimed (see the rejection above) except for the minor driven fitting having a minor star-shaped cross-sectional shape, the minor drive fitting having an identical minor star-shaped cross-sectional shape and defining a complementary minor star-shaped cross-sectional shape identical to the minor drive fitting for mating relationship of the minor filling projection with the minor recess.  Lyden teaches a male and female fitted mating engagement (fastener) having a cross-sectional shape, having an identical star-shaped cross-sectional shape and defining a complementary star-shaped cross-sectional shape identical to the fitting for mating relationship; see the second half of paragraph 780  and figure 101 which show the male fitting (29,96) and the complementary shaped identical female fitting (72,72),  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change/substitute the male and female fitting engagement of the cleat assembly as taught by either Carruthers or Robinson, with the engagement/fastener having an identical star-shaped cross-sectional shape and defining a complementary star-shaped cross-sectional shape identical to the fitting for mating relationship, as taught by Lyden, to prevent the assembly from shifting and freely rotating about the axis.
Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive.
Applicant argues:

    PNG
    media_image1.png
    403
    650
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    648
    media_image2.png
    Greyscale

In response, the connecting component 104 and the inner rotating component 103 of the cleat assembly taught by Robinson have all the structure as claimed and therefore inherently represent a removable cover.  The removable cover as taught by Robinson is inherently capable of performing all the functional language as claimed.  With regard to “the mating engagement relationship of a removable cover with a major sidewall to define an enclosed portion”, the bottom of the removable cover (103,104) taught by Robinson has a heel shape plates (121) which are size and shaped for fitting in the rectangular slot 115 and therefore have a mating sealed engagement as claimed.  The sidewalls of the slot 115 having a corresponding shape matching the heel shaped plates (121; see figures 1-2 and paragraph 0020).
	There are structural differences between Robinson and the present invention, it is suggested applicant incorporate such into the claims.


 
Applicant argues: 

    PNG
    media_image3.png
    312
    649
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    283
    645
    media_image4.png
    Greyscale

In response, Robinson teaches a removable cover (103,104).  The connecting component 104 and the inner rotating component 103 have all the structure as claimed and inherently serve as a removable cover.  The removable cover as taught by Robinson has all the structure as claimed and is inherently capable of performing all the functional language as claimed including provide a mating sealing engagement relationship that isolates a minor driven fitting from communication with an external environment.  The cover 103,104 as shown in figures 3-5, is removable and provide a covering over the minor driven fitting, and therefore inherently isolate the enclosed portion from communication with an external environment when in mated engagement as shown in figures 3-5.
Applicant argues:

    PNG
    media_image5.png
    421
    648
    media_image5.png
    Greyscale

In response, applicant fails to specifically recite what is lacking in Carruthers.  As noted in the rejection above Carruthers teaches a removable cover (pin 28) affixed to the hub body by positive engagement (end of pin has knob 25; see figures 4-7), the removable cover (28) having a cover top surface engaging the hub bottom surface (see figures 7 which show the assembled components), cooperation of the cover top surface with the hub bottom surface defining mated sealing engagement isolating the minor driven fitting from communication with an external environment (the cover (pin 28) as shown in figure 7 will inherently isolate the enclosed portion from communication with an external environment when in mated engagement as shown in figure 7); and 
the cover top surface including a minor filling (end of pin comprising a male fitting end (knob 25 (male fitting) comprising one of a female fitting and male fitting defined therein and configured to be received in mating engagement with the minor driven fitting when the removable cover (28) is affixed to the hub body in a fixed position relative to same by the positive engagement.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556